Case 4:20-cv-10062-JEM Document 10 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                        Case Number: 20-10062-CIV-MARTINEZ-REID


  ERIC LEE KINCAID,

         Plaintiff,

  vs.

  MONROE COUNTY DETENTION CENTER,
  et al.,

        Defendants.
  _____________________________________/

                  ORDER GRANTING MOTION TO AMEND COMPLAINT
         THIS CAUSE was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation (“R&R”) on all dispositive matters, [ECF No. 2]. After

  initial screening, Magistrate Judge Reid filed a R&R, [ECF No. 8], recommending that (a)

  Plaintiff’s pro se § 1983 complaint be DISMISSED pursuant to 28 U.S.C. § 1915(e) for failure to

  state a claim upon which relief can be granted and this case be CLOSED. Magistrate Judge Reid

  further recommended that Plaintiff be permitted to amend the complaint to cure the deficiencies

  by a date certain. Plaintiff has filed a Motion to Amend his Complaint, [ECF No. 9].

         Accordingly, after careful consideration, it is hereby:

         ORDERED AND ADJUDGED that

         1. Plaintiff’s Motion to Amend the Complaint, [ECF No. 9], is GRANTED. Plaintiff shall

             file an Amended Complaint that addresses the deficiencies set forth in Magistrate Judge

             Reid’s R&R on or before November 13, 2020. Failure to do so will result in the

             closing of this case.
Case 4:20-cv-10062-JEM Document 10 Entered on FLSD Docket 10/23/2020 Page 2 of 2




         2. Accordingly, Magistrate Judge Reid’s R&R, [ECF No. 8], is AFFIRMED AND

             ADOPTED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of October, 2020.



                                                 ____________________________________
                                                 JOSE E. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Eric Lee Kincaid, pro se




                                           -2-
